Seth T. Taube
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112
Tel: 212.408.2500
Fax: 212.408.2501
Attorney for Plaintiff, NOVAGOLD Resources Inc.

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




  NOVAGOLD RESOURCES INC.,
                                                CIVIL ACTION NO.: 1:20-cv-02875 (LDH)(PK)
         Plaintiff,

         v.                                     JURY TRIAL DEMANDED

  J CAPITAL RESEARCH USA LLC,
                                                Date of Service: June 23, 2021
         Defendant.


    PLAINTIFF NOVAGOLD RESOURCES INC.’S MEMORANDUM OF LAW IN
   OPPOSITION TO DEFENDANT’S MOTION FOR A PROTECTIVE ORDER AND
             REPLY IN SUPPORT OF ITS MOTION TO COMPEL

       This dispute arises from JCAP’s refusal to provide information and documents responsive

to 17 of NOVAGOLD’s 28 interrogatories and requests for production on the basis of its assertion

of reporters’ privilege. JCAP’s Memorandum of Law in Opposition to Motion to Compel and in

Support of Cross Motion for a Protective Order (“Opposition” or “Opp.”, Dkt. 62) refers vaguely

to some of those seventeen requests but does not directly address the language of any of them. The

requests span a wide range of materials and information:

              The documents and information JCAP considered in identifying NOVAGOLD as
               a subject for the Report (RFP No. 5, Interrogatory No. 1);

              Documents reflecting discussions between JCAP and NOVAGOLD, including
               JCAP’s internal communications concerning those discussions (RFP No. 6);



                                                1
                 Documents reflecting communications or meetings between JCAP and third parties
                  regarding NOVAGOLD and the identification of persons who provided
                  information to JCAP (RFP No. 7 and Interrogatory No. 2);

                 Documents and information reflecting JCAP’s due diligence, research, or analysis
                  in drafting the Report and the identity of persons involved in researching or drafting
                  the Report (RFP No. 8 and Interrogatories 3 and 5);

                 Documents reflecting any meetings between JCAP and anyone about
                  NOVAGOLD or NOVAGOLD securities (RFP No. 11);

                 Documents reflecting the purchase, acquisition, sale or disposition of securities by
                  any company in the mining industry or communications about those securities (RFP
                  Nos. 12 and 13);

                 Documents and information reflecting persons who paid JCAP any money,
                  consideration, or other inducement to prepare, revise or publish the Report (RFP
                  No. 14, Interrogatory No. 3); and

                 Documents and information reflecting editorial input, oversight, or suggested edits
                  or comment of or concerning the Report by any person and the identity of any
                  persons who knew about the Report prior to its publication (RFP No. 15 and
                  Interrogatory No. 6).

These requests are not only properly within the scope of discovery contemplated by the Federal

Rules, they mirror the topics into which the Court expressly permitted discovery at the Parties’

September 30, 2020 Initial Conference. See Plaintiff NOVAGOLD Resources Inc.’s Motion to

Compel (“Motion” or “Mot.”) at 3. In the Opposition, JCAP seeks to ignore the requests at hand

and instead cites broadly to a generic discussion of the importance of a free press. JCAP’s brief

reveals the infirmity of its position: JCAP has not identified a single case recognizing a reporters’

privilege as broad as the one it seeks to assert here. Protected “news” under the New York statute

on which JCAP relies1 is narrowly circumscribed and includes “written, oral, pictorial,



1
         JCAP suggests in its Opposition that NOVAGOLD’s Motion improperly relies on the wrong law. Opp. 2.
This is not so. NOVAGOLD’s Motion to Compel relies on the definition of “news” and three-part test for producing
such news set out by New York’s Shield Law. N.Y. Civil Rights Law § 79-h; Mot. 3-5, 7-9. As noted in
NOVAGOLD’s briefing, cases interpreting the constitutional privilege’s analogous three-part test, although not
binding, provide relevant commentary on the relevance of the cause of action (here libel) to the Court’s determination
of whether the requested evidence is both highly relevant and critical or necessary to a claim. Mot. 9.


                                                          2
photographic, or electronically recorded information or communication concerning local, national

or worldwide events or other matters of public concern or public interest or affecting public

welfare.” See Mot. 3, citing N.Y. Civil Rights Law § 79-h(a)(8). It is not so broad as to encompass

all materials that may in any way touch upon or relate to a published document, particularly

where—like here—such document is the result of a commercial endeavor and not independent

journalism.

         JCAP makes much of the New York Shield Law it attempts to hide behind but fails to

explain (1) how JCAP’s short-and-distort Report is protected by the statute, (2) why NOVAGOLD

would not be entitled to documents that plainly do not qualify as “news” within the statutory

definition; or (3) why NOVAGOLD would not be entitled to non-confidential documents that meet

the statutory three-part test.

    I.      The Opposition confirms that JCAP’s short-and-distort Report is not
            newsgathering protected by the reporters’ privilege.

         As a threshold matter, to the extent that JCAP’s Report was published not to gather or

disseminate news to the public but rather to drive down NOVAGOLD’s share price for the profit

of itself or others, JCAP is not entitled to the protections of the reporters’ privilege. JCAP’s

discussion of the qualifications of its principals and their “commitment to publishing news” misses

the point. Opp. 4. It is JCAP’s burden to show that it is entitled to claim the reporters’ privilege

and “[t]hose who do not retain independence as to what they will publish but are subservient to

the objectives of others who have a stake in what will be published have either a weaker privilege

or none at all.” See Mot. at 6; citing Chevron Corp. v. Berlinger, 629 F.3d 297, 309 (2d Cir. 2011);

see also Matter of Murray Energy Corp. v. Reorg Research, Inc., 152 A.D.3d 445, 447 (N.Y. App.

Div. 1st Dept. 2017) (collecting cases) (recognizing that “[o]ther courts have found the extent of a




                                                 3
publication’s independence and editorial control to be important in determining whether to apply

the Shield Law” and adopting same ).

         JCAP’s self-serving belief that NOVAGOLD is “mistaken” as to whether JCAP or its

writers were short sellers of NOVAGOLD stock and conclusory assertion that “its principals

exercised full editorial control over the Report’s content and publication” do not meet this burden.

Opp. 4. Indeed, the Opposition admits that JCAP “discloses in its reports that it is ‘short’ the stock,

because it may benefit from a decline in the share price.” Id. (emphasis added). These are not

disclaimers used by real sources of “news” that the New York Shield law is intended to protect.

In Murray Energy, though the court ultimately held that the privilege applied to the respondent

organization, it found it “significant” that respondent had “established that its editorial staff is

solely responsible for deciding what to report on and that it does not accept compensation for

writing about specific topics or permit its subscribers to dictate the content of its reporting.”

Murray Energy, 152 A.D.3d at 447. JCAP steadfastly refuses to provide the information—

included in NOVAGOLD’s discovery requests—that would allow it to make the same showing

here.

   II.      The Opposition confirms that certain of the documents and information that
            JCAP refuses to produce do not qualify as “news” and are not subject to the
            protections of New York’s reporters’ privilege.

         JCAP’s failure to address NOVAGOLD’s specific requests directly highlights the

overreach of its privilege assertion. Much of the information to which JCAP has objected to

producing does not qualify as “news” at all—whether obtained confidentially or non-

confidentially. For example, JCAP’s sources of funding—which are called for in RFP 14 and

Interrogatory 3 for documents and information reflecting persons who paid JCAP any money,

consideration, or other inducement to prepare, revise, or publish the Report—are plainly not

“written, oral, pictorial, photographic, or electronically recorded information or communication


                                                  4
concerning local, national or worldwide events or other matters of public concern or public interest

or affecting public welfare.” N.Y. Civ. Rights Law § 79-h. JCAP’s effort to recast such funding

as either a confidential source or anonymous publisher misses the point. Opp. 7. JCAP has not

cited any authority relying on New York’s Shield Law to protect from discovery sources of

income, particularly where there is a question as to whether the publication at issue was for profit.

          Similarly, JCAP refuses to provide rough drafts of the Report and communications between

its principals regarding the analysis or due diligence it conducted in drafting the Report—even

where such drafts and communications do not reflect the provision of any confidential information.

Mot. 7. JCAP’s citation to general case law protecting the identity of confidential sources—see

Opp. 6 citing Green v. Cosby, No. 16-mc-00099-P1, Dkt. No. 13 (S.D.N.Y. Apr. 26, 2016)—fails

to address the specific request for JCAP’s rough drafts and internal communications reflecting the

research and due diligence it carried out in drafting the Report, if any. And in Trump, the relevant

discovery sought “the identity of the sources of [the author’s information] and [the author’s] notes

of interviews with those sources.” Trump v. O’Brien, 958 A.2d 85, 88 (N.J. App. Div. 2008).

Though the court notes that the withheld discovery included “drafts of the book, and

communications concerning news-gathering and editorial processes . . . the relevance of [those

requests was] not substantively addressed by Trump in his initial motion or on appeal.” Id. at 88

n.2 (emphasis added). As to this request as well, JCAP fails to identify case law supporting its

overbroad invocation of New York Shield Law. In all events NOVAGOLD is entitled to discovery

of materials that do not qualify as “news.”

   III.      The Opposition confirms that NOVAGOLD is entitled to the non-confidential
             information that is (i) highly material and relevant; (ii) critical or necessary to the
             maintenance of its claim or proof of material issues; and (iii) not obtainable from
             any alternative source.




                                                  5
       In its Opposition, JCAP continues to fail to make a showing that any of the information it

seeks to protect was obtained in confidence. Mot. 8. In Trump, on which JCAP relies, the court

recognized that “[t]o invoke the privilege the journalist carries the burden of proffering at least

preponderant evidence of the mutuality of the understanding, or agreement, of confidentiality.”

Trump, 958 A.2d at 97. To satisfy its burden, the author in that case “attested to the fact that the

sources sought confidentiality because of fear of retribution” and the court found that “common

sense supports the sources’ desire for confidentiality since, if identified, it appears inevitable that

they would be named as defendants in Trump’s defamation suit and would likely suffer additional

personal and economic consequences.” Id. JCAP has provided no similar evidence here. Indeed

many of the requests plainly do not call for confidential information, including: documents

reflecting communications between JCAP and NOVAGOLD (including internal JCAP discussions

concerning those communications) (RFP 6); documents reflecting the purchase, acquisition, sale,

or disposition of securities by any company in the mining industry (RFPs 12 and 13); documents

reflecting persons who paid JCAP money, consideration, or other inducement to prepare the Report

(RFP 14); and documents and information reflecting editorial input, oversight, or suggested edits

concerning the Report (RFP 15 and Interrogatory 6).              And other requests—though they

conceivably may call for confidential information (if such information exists), also call for non-

confidential information, including: documents and information JCAP considered in identifying

NOVAGOLD as a subject for the Report (including internal communications) (RFP 5 and

Interrogatory 1); and documents and information reflecting communications or meetings between

JCAP and third parties regarding NOVAGOLD or its securities (including those meetings that

were neither anonymous nor confidential) (RFP 7, 11–13 and Interrogatory 2). Mot. 8.




                                                  6
       To the extent that non-confidential documents NOVAGOLD seeks qualify as “news” at

all, NOVAGOLD is entitled to those documents that are (i) highly material and relevant; (ii)

critical or necessary to the maintenance of its claim or proof of material issues; and (iii) not

obtainable from any alternative source. Mot. 9, citing N.Y. Civil Rights Law § 79-h(c). Contrary

to JCAP’s assertion, the documents NOVAGOLD seeks are not merely “germane” to the case—

they go to “the very heart of NOVAGOLD’s libel and trade libel claims and is fundamental in

determining JCAP’s level of fault.”      Mot. at 9.    By latching onto a single word used in

NOVAGOLD’s brief, JCAP seeks to side-step the actual legal arguments raised.

       Courts have recognized that it is fundamentally unfair to permit a media defendant to resist

discovery on such “a basic issue as knowledge in a defamation case.” Mot. 9 citing Aequitron

Med., Inc. v. CBS, Inc., No. 93 CIV. 950 (DC), 1995 WL 406157, at *3 (S.D.N.Y. July 10, 1995).

Though Aequitron was decided on a constitutional privilege (as NOVAGOLD’s Motion

recognizes) the court’s logic remains applicable. Mot. 9. JCAP provides no explanation as to why

the particular cause of action (in this case defamation) is not a critical component to determining

whether the requested material is necessary to the maintenance of that claim. And, as the Aequitron

court recognized, because the point is not whether the requested information existed but “whether

the defendants had the information and, if so, how the information impacted their state of mind”

requests that seek insight into JCAP’s diligence, research, and analysis are uniquely within JCAP’s

possession. Mot. 9. The Graco case to which JCAP cites is inapposite. That case did not address

materials going to the heart of a libel claim, but rather materials believed to be inconsistent with

deposition testimony for impeachment purposes only. In re Application to Quash Subpoena to

Nat. Broadcasting Co., Inc., 79 F.3d 346, 351 (2d Cir. 1996). The court held that the movant had




                                                 7
not overcome the Shield Law’s three-part test where it showed only that the requested material

would be “useful” and not “critical or necessary.” Id.

        Finally, JCAP’s last ditch effort to—for a third time—attempt to stall discovery until after

the Court’s ruling on its Motion to Dismiss is without merit. Opp. 11–12. NOVAGOLD’s burden

to plead its claims is entirely separate from its burden to prove those claims and the pending motion

has no bearing on the discovery to which NOVAGOLD is entitled.

                                           CONCLUSION

        For the reasons stated above, NOVAGOLD respectfully requests that the Court compel

JCAP to fully answer its interrogatories 1, 2, 3, 5, and 6 provide documents responsive to its

requests for production 1, 2, 3, 5, 6, 7, 8, 11, 12, 13, 14, and 15.



Dated: June 23, 2021                                        BAKER BOTTS L.L.P.

                                                             /s/ Jonathan Rubenstein
                                                             Seth T. Taube
                                                             30 Rockefeller Plaza
                                                             New York, New York 10112
                                                             Tel: 212.408.2500
                                                             Fax: 212.408.2501
                                                             seth.taube@bakerbotts.com

                                                             Jonathan Rubenstein (adm. pro hac vice)
                                                             Jordan Kazlow (adm. pro hac vice)
                                                             2001 Ross Avenue
                                                             Dallas, Texas 75021
                                                             Tel.: (214) 953-6500
                                                             Fax: (214) 953-6503
                                                             jonathan.rubenstein@bakerbotts.com
                                                             jordan.kazlow@bakerbotts.com

                                                            Attorneys for Plaintiff,
                                                            NOVAGOLD Resources Inc.




                                                   8
                                CERTIFICATE OF SERVICE


       I hereby certify that on the 23rd day of June 2021, a copy of the foregoing Plaintiff

NOVAGOLD Resources Inc.’s Memorandum of Law in Opposition to Defendant’s Motion for a

Protective Order and Reply in Support of its Motion to Compel were filed with the Clerk of the

Court, Eastern District of New York, and will be sent via email and electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF).

       .

                                                            /s/ Jonathan Rubenstein
                                                            Jonathan Rubenstein




                                                 9
